NO. 07-06-0399-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 JANUARY 30, 2007

                         ______________________________


                               THERESE ANN LADD,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                            Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 18189-C; HON. PATRICK A. PIRTLE, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Therese Ann Ladd appeals from a judgment convicting her of failing to comply with

the sex offender registration requirements. We affirm.

      Appellant was initially convicted of aggravated sexual assault of a child and

indecency with a child by contact. She was subsequently charged with failing to register

as a sex offender within 90 days as required by law. She pled true to that allegation

without a recommendation as to punishment.
       Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing he

has searched the record and found no arguable grounds for reversal. The motion and brief

illustrate that counsel notified appellant of her right to file her own brief. So too did we

inform appellant that any pro se response or brief she cared to file had to be filed by

January 29, 2007. To date, no response or request for extension of time to file a response

has been received.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They involve 1) whether appellant was afforded due

process at her plea hearing, and 2) the effectiveness of trial counsel. However, counsel

has satisfactorily explained why each argument lacks merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has failed to reveal

such error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2